Exhibit 10.3

ESCROW TERMINATION AGREEMENT

Enterprise Acquisition Corporation
6800 Broken Sound Parkway
Suite 200
Boca Raton, Florida 33487

July 29, 2009

Continental Stock Transfer
& Trust Company
17 Battery Place
New York New York 10004
Attn: Steven Nelson

Re:  Trust Account No. Termination Letter

Gentlemen:

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Enterprise Acquisition Corp. ("Company") and Continental Stock Transfer & Trust
Company ("Trustee"), dated as of November 7, 2007 ("Trust Agreement"), this is
to advise you that the Company has entered into an agreement ("Business
Agreement") with ARMOUR Residential REIT, Inc. ("Target Business") to consummate
a business combination with Target Business ("Business Combination") on or prior
to November 7, 2009. The Company shall notify you at least 48 hours in advance
of the actual date of the consummation of the Business Combination
("Consummation Date").

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated
("Counsel's Letter"), (ii) the Company shall deliver to you (a) an affiliate or
certificate of its Corporate Secretary which verifies the vote of the Company's
stockholders in connection with the Business Combination and (b) written
instructions (the "Instruction Letter") with respect to the transfer of the
funds held in the Trust Account other than the Deferred Discount, in an amount
to be mutually agreed upon by the Company and the Representatives and so
directed by them (the "Adjusted Deferred Discount") and (iii) the
Representatives shall deliver to you written instructions for delivery of the
Adjusted Deferred Discount. You are hereby directed and authorized to transfer
the funds held in the Trust Account immediately upon your receipt of the
Counsel's Letter and the Instruction Letter, (a) to the Representatives, the
Adjusted Deferred Discount and (b) the remainder in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and be distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated and the Trust Account closed.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon the Trustee's receipt of a written request from the Company, the funds held
in the Trust Account shall be reinvested as provided in the Trust Agreement on
the business day immediately following the original Consummation Date as set
forth in the notice.

Very truly yours,

ENTERPRISE ACQUISITION CORP.

By:  /s/ Marc H. Bell                                                    

Marc H. Bell, Chairman of the Board

By:  /s/ Maria Balodimas Staton                                

Maria Balodimas Staton, Corporate Secretary

cc:

UBS Investment Bank

Ladenburg Thalmann & Co. Inc.





[Signature page to Escrow Termination Agreement]


